UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6505



JAMES CAVANAGH,

                                             Petitioner - Appellant,

          versus


JOHN LAMANNA, Warden, Federal       Correctional
Institution at Edgefield,

                                              Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia. R. Bryan Harwell, District Judge.
(3:05-cv-02842-RBH)


Submitted: June 21, 2007                      Decided:   June 29, 2007


Before NIEMEYER, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Cavanagh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          James Cavanagh, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 28 U.S.C. § 2241 (2000) petition.            We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we deny Cavanagh’s motion for appointment of counsel

and affirm for the reasons stated by the district court.          Cavanagh

v. Lamanna, No. 3:05-cv-02842-RBH (D.S.C. Mar. 22, 2007). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -